Citation Nr: 1325240	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  09-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected flat feet and left leg shin splints.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected flat feet and left leg shin splints.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to the service-connected flat feet and left leg shin splints.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected flat feet and left leg shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 2003. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The VA RO in Roanoke, Virginia, currently has jurisdiction over the Veteran's claims file.

The Veteran's service treatment records reflect that in April 2000 he had pain radiating up his legs.  A November 2009 VA examination report reflects that the appellant reported that the pain from his shin splints radiated into his knees.  Service connection is in effect for flat feet and left leg shin splints.  In Schroder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Therefore, VA must consider a secondary theory of entitlement for the claims to reopen the issues of entitlement to service connection for bilateral knee disorders and the issues are as stated on the title page.  

The Board is reopening the issues of service connection for bilateral knee disorders.  The issues of entitlement to service connection for bilateral knee disorders, to include as secondary to service-connected flat feet and left leg shin splints, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2004 rating decision denying entitlement to service connection for bilateral knee disorders is final in the absence of a perfected appeal.

2.  The evidence associated with the claims file since the May 2004 rating decision raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral knee disorders.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision denying entitlement to service connection for a right knee disorder is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The May 2004 rating decision denying entitlement to service connection for a left knee disorder is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is reopening the claims of entitlement to service connection for right knee and left knee disorders and remanding the issues for further development, it is not necessary to review whether VA has fully complied with the VCAA.


Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2012). 

Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis 

In May 2004, the RO in Roanoke, Virginia denied claims of entitlement to service connection for right and left knee disorders on the basis that there was no evidence of a current disability.  The appellant was provided notice to his address of record and there is no evidence that the letter was returned as undeliverable.  There was no timely disagreement.

The evidence of record at that time was service treatment records.  Service treatment records show no specific complaints, findings, or treatment of a knee disorder of either lower extremity.  The Veteran failed to report for an examination in conjunction with his original claim of service connection for the knee disorders.

For evidence to be new and material, it must address whether that the Veteran has current right and left knee disorders.  Since the May 2004 rating decision, the evidence associated with the claims file includes a September 2006 VA examination report and a March 2009 VA treatment record.  The September 2006 VA examination report shows a diagnosis of bilateral patellofemoral syndrome.  A March 2009 VA treatment record shows a diagnosis of knee degenerative joint disease.  

The September 2006 VA examination report and March 2009 VA treatment record relate to an unestablished fact necessary to substantiate his claims, which is evidence of a current disability.  Thus, the evidence is considered new and material, and the claims are reopened.


ORDER

New and material evidence has been received to reopen a claim of service connection for a right knee disorder, to include as secondary to the service-connected flat feet and left leg shin splints.  The appeal is allowed to this extent.

New and material evidence has been received to reopen a claim of service connection for a left knee disorder, to include as secondary to the service-connected flat feet and left leg shin splints.  The appeal is allowed to this extent.


REMAND

The service treatment records show complaints of radiating leg pain.  The Veteran initially filed his claim for bilateral knee disorders in September 2003, within a month of separation from active duty.  Therefore, the Board finds the appellant credible as to any reported in-service knee symptomatology.  Accordingly, a VA examination with medical opinions addressing direct and secondary service connection is necessary.

The Veteran has received treatment at the Fayetteville (NC) VA Medical Center (VAMC).  The Veteran was last asked to identify treatment in July 2008.  On remand, the AMC should ask the appellant to identify all treatment for bilateral knee disorders and obtain all pertinent records from the Fayetteville VAMC from September 2003 to the present.

Finally, the Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection for right and left knee disorders, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  The AMC should ask the Veteran to identify all treatment for his right and left knee disorders.  The appellant's assistance should be requested as needed.  Regardless of the claimant's response, the AMC should obtain all records from the Fayetteville (NC) VA Medical Center from September 2003 to the present.  Any obtained records should be associated with the Veteran's claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his bilateral knee disorders.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral knee disorders.  


Accepting the Veteran's reporting of any in-service right knee symptomatology as credible, the examiner should: 

a)  Indentify any right and/or left knee disability that is currently show, or that has been manifested at any time since July 2006.

b)  For each right and/or left knee disability identified, the examiner should:

(i)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is related to his military service, to include any in-service complaints of right and left knee symptomatology. 

(ii)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected flat feet or left leg shin splints.  

If the examiner finds that any knee disorder was aggravated by the service-connected flat feet or left leg shin splints, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AMC must readjudicate the issues on appeal, to include as secondary to the service-connected flat feet and left leg shin splints.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


